Exhibit 10.25.1
 
BUILDING MATERIALS HOLDING CORPORATION
 
STOCK OPTION AGREEMENT
Pursuant to the
2004 INCENTIVE AND PERFORMANCE PLAN
 


BUILDING MATERIALS HOLDING CORPORATION (the “Company”) hereby grants to the
optionee attached an option to purchase its Common Stock (the “Option”). The
terms and conditions of the Option are set forth in this Stock Option Agreement
and in the Company’s 2004 Incentive and Performance Plan (the “Plan”). Unless
otherwise defined in this Agreement, capitalized terms used herein have the
meanings designated in the Plan.
 
TERMS AND CONDITIONS
 
 
1.    VESTING AND EXERCISE.
 
(a)    The Option shall not be exercisable as of the Date of Grant. After the
Date of Grant, to the extent not previously exercised, and subject to
termination or acceleration and other restrictions as provided in this Agreement
and the Plan, the Option shall be exercisable to the extent it becomes vested,
which shall occur in accordance with the Vesting Schedule set forth on the
attached Notice of Grant of Stock Options.
 
(b)    Notwithstanding the foregoing, if there is a Change in Control of the
Company, the Option shall immediately vest in full upon such Change in Control,
and shall be exercisable until the Expiration Date, unless earlier terminated
pursuant to Section 5 of this Agreement.
 
(c)    To the extent then exercisable, the Option may be exercised during
Optionee’s lifetime only by Optionee or by Optionee’s guardian or legal
representative in the event of the Optionee’s death or disability.
 
2.    TRANSFER.
 
Unless otherwise permitted by the Committee, the Option may not be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution (in which case the
descendant or beneficiary shall be subject to all terms of this Agreement and
all terms of the Plan applicable to Optionee). Any attempted disposition in
violation of this Section 2 shall be void.
 
3.    LIMITATION ON EXERCISE OF INCENTIVE STOCK OPTION.
 
For so long as required under Section 422 of the Code and the regulations
promulgated thereunder, during the term of the Plan, the aggregate Fair Market
Value of the Common Stock with respect to which Incentive Stock Options are
first exercisable by Optionee under the Plan and all other plans of the Company,
its parent or any Subsidiary during any calendar year shall not exceed $100,000.
Options in excess of such amount shall be treated as non-qualified stock
options. For the purpose of this Section 3, the Fair Market Value of the Common
Stock shall be determined at the time the Incentive Stock Option is granted.
 

--------------------------------------------------------------------------------


 
4.    NOTICE OF SALE.
 
Optionee must notify the Company in writing of any sale or other disposition of
shares of Common Stock acquired pursuant to an Incentive Stock Option if such
sale or other disposition occurs (i) within two years of the grant of the
Incentive Stock Option or (ii) within one year of the issuance of the shares of
Common Stock to Optionee.
 
5.    TERMINATION OF EMPLOYMENT.
 
(a)    Upon a termination of employment for cause, Optionee will not be entitled
to exercise the Option at any time after such termination. For purposes of this
Section, "cause" is defined as: (i) an act of dishonesty or willful misconduct;
(ii) a breach of fiduciary duty owed to the Company, any Subsidiary or its
stockholders involving personal profit or any other material breach of fiduciary
duty; (iii) an act of fraud, embezzlement, malfeasance or misappropriation of
Company property or any Subsidiary's property; (iv) a conviction of an illegal
act or felony, or use of illegal drugs or controlled substances; or (v) a
willful failure to perform reasonable duties, responsibilities or instructions
from the Company or any Subsidiary.
 
(b)    Upon termination of employment for any reason other than for cause,
Optionee shall be entitled to exercise his or her Option after termination of
employment (i) six (6) months from the date of termination if termination was
caused by death or disability within the meaning of Section 22(e)(3) of the
Code; and (ii) ninety (90) days from the date of termination if termination was
caused by other than death or disability.
 
6.    RETIREMENT.
 
Optionee or Permitted Transferee may exercise the Option after retirement as
follows:
 
(a)    Retirement After Age 55. Optionee shall be entitled to exercise any
Option other than an Incentive Stock Option for a period of thirty-six (36)
months from the date of Optionee’s retirement from employment after age 55 in
accordance with the Company’s then-current retirement policy (or the
then-current retirement policy of any parent or Subsidiary, if applicable), to
the extent Optionee was entitled to exercise the Option on the date of
Optionee’s retirement, and provided that the actual date of exercise is in no
event after the expiration of the term of the Option. In the event that Optionee
intends to retire from employment after age 55 and Optionee is the holder of one
or more Incentive Stock Options, then Optionee shall be entitled, for a period
of sixty (60) days ending on the date which is six (6) months prior to
Optionee’s date of retirement, to elect to convert one or more Incentive Stock
Options into non-statutory stock options by written request received by the
Company within such sixty (60) day period and, thereafter, such newly converted
non-statutory stock options shall be subject to the thirty-six (36) month
exercise period set forth herein; provided that, Optionee actually retires on
his or her retirement date. In the event Optionee fails to convert any Incentive
Stock Option under this paragraph, then such Incentive Stock Options shall be
governed by the provisions of Section 5 of this Agreement.
 
(b)    Retirement at Age 60 or Older. Optionee shall be entitled to exercise the
Option in accordance with the provisions of the Plan and this Agreement, but if
Optionee retires at age 60 or older, the Option is also subject to the following
accelerated vesting: If Optionee retires at age 60 or older, with at least 15
years of service with the Company and predecessor companies, 50% of Optionee’s
unvested Options at the date of retirement automatically vest and an additional
5% of Optionee’s unvested Options vest for each year of service beyond 15 years.
If Optionee retires at age 60 or older with 25 or more years of service, all
unvested Options vest.
 

--------------------------------------------------------------------------------


 
7.    STATUS OF PARTICIPANT
 
Optionee shall not be, or have rights as, a stockholder of the Company with
respect to any of the shares of Common Stock subject to the Option until such
shares have been purchased and delivered to him or her. The Company shall not be
required to issue or transfer any certificates for shares of Common Stock
purchased upon exercise of the Option until all applicable requirements of law
have been complied with and the shares have been duly listed on any securities
exchange on which the Common Stock may then be listed.
 
8.    NO EFFECT ON CAPITAL STRUCTURE.
 
The Option shall not affect the right of the Company or any Subsidiary to
reclassify, recapitalize or otherwise change its capital or debt structure or to
merge, consolidate, convey any or all of its assets, dissolve, liquidate,
windup, or otherwise reorganize.
 
9.    EXPIRATION OF OPTION.
 
The right to purchase Common Stock under the Option shall expire seven (7) years
from the Date of Grant, unless earlier terminated in accordance with the terms
of the Plan or this Agreement. The Company will make every effort to notify you
prior to the expiration of an option; however, it is the Optionee's
responsibility to be aware of the date the Option terminates.
 
10.    COMMITTEE AUTHORITY.
 
Any question concerning the interpretation of this Agreement, any adjustments
required to be made under the Plan, and any controversy that may arise under the
Plan or this Agreement shall be determined by the Committee in its sole
discretion. Any decisions by the Committee regarding the Plan or this Agreement
shall be final and binding.
 
11.    PLAN CONTROLS.
 
The terms of this Agreement are governed by the terms of the Plan, as it exists
on the date of the grant and as the Plan is amended from time to time. In the
event of any conflict between the provisions of this Agreement and the
provisions of the Plan, the terms of the Plan shall control.
 
12.    LIMITATION ON RIGHTS; NO RIGHT TO FUTURE GRANTS; EXTRAORDINARY ITEM.
 
By entering into this Agreement and accepting the Option, Optionee acknowledges
that: (a) the Plan is discretionary and may be modified, suspended or terminated
by the Company at any time as provided in the Plan; (b) the grant of the Option
is a one-time benefit and does not create any contractual or other right to
receive future grants of awards or benefits in lieu of awards; (c) all
determinations with respect to any such future grants, including, but not
limited to, the times when awards will be granted, the number of shares subject
to each award, the award price, if any, and the time or times when each award
will be settled, will be at the sole discretion of the Company;
(d) participation in the Plan is voluntary; (e) the value of the Option is an
extraordinary item which is outside the scope of Optionee's employment contract,
if any, unless expressly provided for in any such employment contract; (f) the
Option is not part of normal or expected compensation for any purpose, including
without limitation for calculating any benefits, severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments, and Optionee will have no
entitlement to compensation or damages as a consequence of the forfeiture of any
unvested portion of the Option as a result of Optionee’s termination of
employment for any reason; (g) the future value of the Common Stock subject to
the Option is unknown and cannot be predicted with certainty; (h) neither the
Plan, the Option nor the issuance of the shares underlying the Option confers
upon Optionee any right to continue in the employ or service of (or any other
relationship with) the Company or any Subsidiary, nor do they limit in any
respect the right of the Company or any Subsidiary to terminate Optionee’s
employment or other relationship with the Company or any Subsidiary, as the case
may be, at any time with or without Cause; and (i) the grant of the Option will
not be interpreted to form an employment relationship with the Company or any
Subsidiary.
 

--------------------------------------------------------------------------------


 
13.    GENERAL PROVISIONS
 
(a)    Notice. Whenever any notice is required or permitted hereunder, such
notice must be in writing and delivered in person or by mail (to the address set
forth below if notice is being delivered to the Company) or electronically. Any
notice delivered in person or by mail shall be deemed to be delivered on the
date on which it is personally delivered, or, whether actually received or not,
on the third business day after it is deposited in the United States mail,
certified or registered, postage prepaid, addressed to the person who is to
receive it at the address set forth in this Agreement. Notices delivered to
Optionee in person or by mail shall be addressed to the address for Optionee in
the records of the Company. Notices delivered to the Company in person or by
mail shall be addressed as follows:
 
Company: 
 
Building Materials Holding Corporation
Attn: Legal Department
720 Park Blvd., Suite 200
Boise, Idaho 83712

 
The Company or Optionee may change, by written notice to the other, the address
previously specified for receiving notices.
 
(b)    No Waiver. No waiver of any provision of this Agreement will be valid
unless in writing and signed by the person against whom such waiver is sought to
be enforced, nor will failure to enforce any right under this Agreement
constitute a continuing waiver of the same or a waiver of any other right
hereunder.
 
(c)    Undertaking. Optionee hereby agrees to take whatever additional action
and execute whatever additional documents the Company may deem necessary or
advisable in order to carry out or effect one or more of the obligations or
restrictions imposed on either Optionee or the Option pursuant to the express
provisions of this Agreement.
 
(d)    Entire Contract. This Agreement and the Plan constitute the entire
contract between the parties hereto with regard to the subject matter hereof.
This Agreement is made pursuant to the provisions of the Plan and will in all
respects be construed in conformity with the express terms and provisions of the
Plan.
 
(e)    Successors and Assigns. The provisions of this Agreement shall inure to
the benefit of, and be binding on, the Company and its successors and assigns
and Optionee and Optionee's legal representatives, heirs, legatees,
distributees, assigns and transferees by operation of law.
 

--------------------------------------------------------------------------------


 
(f)    Securities Law Compliance. The Company currently has an effective
registration statement on file with the Securities and Exchange Commission with
respect to the shares of Common Stock subject to the Option. The Company intends
to maintain this registration but has no obligation to do so. If the
registration ceases to be effective, Optionee will not be able to transfer or
sell shares of Common Stock issued pursuant to the Option unless one or more
exemptions from registration under applicable securities laws are available.
Such exemptions from registration are very limited and might be unavailable.
Optionee agrees that any resale of the shares of Common Stock issued pursuant to
the Option shall comply in all respects with the requirements of all applicable
securities laws, rules and regulations (including, without limitation, the
provisions of the Securities Act of 1933, the Securities Exchange Act of 1934
and the respective rules and regulations promulgated thereunder) and any other
law, rule or regulation applicable thereto, as such laws, rules, and regulations
may be amended from time to time. The Company shall not be obligated to either
issue shares of Common Stock or permit the resale of any such shares if such
issuance or resale would violate any such requirements.
 
(g)    Information Confidential. As partial consideration for the granting of
the Option, Optionee agrees that he or she will keep confidential all
information and knowledge that Optionee has relating to the manner and amount of
his or her participation in the Plan; provided, however, that such information
may be disclosed as required by law and may be given in confidence to Optionee's
spouse, tax and financial advisors, or to a financial institution to the extent
that such information is necessary to secure a loan.
 
(h)    Governing Law. Except as may otherwise be provided in the Plan, the
provisions of this Agreement shall be governed by the laws of the State of
Delaware, without giving effect to principles of conflicts of law.
 

--------------------------------------------------------------------------------

